         Case 3:19-cv-00504-SDD-SDJ         Document 57      07/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


JACKSON                                                                CIVIL ACTION

VERSUS                                                                 19-504-SDD-SDJ

HOWARD, ET AL.

                                          RULING

        The Court, after carefully considering the Motion1, the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Scott D. Johnson, dated July 6, 2021, to which no objection was filed, hereby approves

the Report and Recommendations of the Magistrate Judge and adopts it as the Court’s

opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that Defendants’ Motion to Enforce Settlement3 is

hereby GRANTED to the extent Defendant seeks a determination that Plaintiff’s cause of

action has been compromised, and that Plaintiff’s cause of action is hereby DISMISSED

with prejudice.

        Signed in Baton Rouge, Louisiana on July 27, 2021.



                                         S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA



1
  Rec. Doc. 48.
2
  Rec. Doc. 55.
3
  Rec. Doc. 48.
